81379: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30943: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81379


Short Caption:MEZZANO VS. TOWNLEYCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - DV1901564Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/10/2020 / Crowley, MargaretSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/17/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRochelle MezzanoF. Peter James
							(Law Offices of F. Peter James, Esq.)
						


RespondentJohn TownleyBenjamin E. Albers
							(Silverman, Kattelman, Springgate, Chtd.)
						Kenton C. Karrasch
							(Silverman, Kattelman, Springgate, Chtd.)
						Michael V. Kattelman
							(Silverman, Kattelman, Springgate, Chtd.)
						Alexander C. Morey
							(Silverman, Kattelman, Springgate, Chtd.)
						Gary R. Silverman
							(Silverman, Kattelman, Springgate, Chtd.)
						John P. Springgate
							(Silverman, Kattelman, Springgate, Chtd.)
						





Docket Entries


DateTypeDescriptionPending?Document


06/25/2020Filing FeeFiling Fee due for Appeal. (SC)


06/25/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


06/25/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-23675




06/28/2020Filing FeeE-Payment $250.00 from F. Peter James. (SC)


06/29/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-23964




07/10/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Margaret M. Crowley. (SC)20-25481




07/14/2020MotionFiled Appellant's Motion to Stay / For an Injunction. (SC)20-25917




07/21/2020Docketing StatementFiled Docketing Statement: Civil Appeals. (SC).20-26524




07/21/2020MotionFiled Respondent's Opposition to Appellant's Motion to Stay For An Injunction. (SC).20-26587




07/21/2020Notice/IncomingFiled Notice NRAP 26.1 Disclosure. (SC).20-26642




07/24/2020MotionFiled Appellant's Reply in Support of Motion to Stay/For an Injunction. (SC)20-27129




08/24/2020Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion for a stay or injunction pending appeal.  The motion is denied without prejudice.  Appellant's request for a temporary stay or injunction and respondent's request for attorney fees and costs are also denied.  (SC)20-31059




08/27/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 27, 2020, at 9:00 AM via Zoom. (SC)20-31702




10/19/2020Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Appellant attempted to create a conflict of interest for the settlement judge and repeatedly contacted her. Appellant's counsel failed to communicate with the settlement judge. (SC).20-38259




10/21/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)20-38606




11/04/2020Notice/IncomingFiled Appellant's Notice of Payment of Transcript Deposit. (SC)20-40270




11/19/2020Order/ProceduralFiled Order to File Amended Docketing Statement.  Appellant's Amended Docketing Statement due:  14 days.  (SC)20-42356




12/01/2020TranscriptFiled Notice from Court Reporter. Gail R. Willsey stating that the requested transcripts were delivered.  Dates of transcripts: 12/11/19. (SC)20-43516




12/03/2020Notice/IncomingFiled Appellant's Notice of Issues on Appeal. (SC)20-43914




01/21/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Opening Brief and Appendix due: February 2, 2021. (SC)21-01822




02/02/2021AppendixFiled Appellant's Appendix - Volume 1. (SC)21-03159




02/02/2021BriefFiled Appellant's Opening Brief. (SC)21-03259




03/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Answering brief due: March 18, 2021. (SC)21-05901




03/18/2021AppendixFiled Respondent's Appendix - Volume 1. (SC)21-07836




03/18/2021BriefFiled Respondent's Answering Brief. (SC)21-07845




04/20/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: May 3, 2021. (SC)21-11348




05/03/2021MotionFiled Appellant's Motion to Extend Time to File Reply Brief (First Written Request; Telephonic Extension Granted). (SC)21-12692




05/07/2021MotionFiled Respondent's Opposition to Motion to Extend Time to File Reply Brief. (SC)21-13215




05/10/2021BriefFiled Appellant's Reply Brief.  (SC)21-13397




05/13/2021Order/ProceduralFiled Order Granting Motion.  Extraordinary and compelling circumstances having been shown, the opposed motion for an extension of time to file the reply brief is granted.  The reply brief was filed on May 10, 2021.  (SC)21-13733




05/13/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


09/17/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-27044




10/27/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." NNP21 - EC/KP/DH (SC)21-30943




11/30/2021RemittiturIssued Remittitur. (SC).21-34095




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View